--------------------------------------------------------------------------------

Exhibit 10.1


Worldwide Invoices on-Line (IOL)


Appendix A
SOW 4904S40326
Amendment #12


Payments and Fees


For


Ongoing Support (OGS) -
Invoice Processing, Archiving,
And Attachment Processing


&


Non-Recurring Engineering (NRE)


Date: October 1st, 2013

--------------------------------------------------------------------------------



Direct Insite Corp. Confidential



1.0 Payment Process

Buyer will pay Supplier certain amounts for the Invoice Applications,
Deliverables, and Services, as described below. All amounts stated herein are in
US Dollars. Buyer will pay to the Supplier certain amounts when corresponding
milestones are achieved and accepted. Additional services if necessary must be
approved in advance and in writing per the Buyers change request procedure. A
purchase order will be issued and will serve as the work authorization for any
such services. This Appendix applies to Invoice processing and archiving fees
associated with final invoices generated by either the Invoice on Line (IOL)
application or the Customer Presentable Invoice (CPI) systems. Other work scope
such as NRE will be covered under a Separate Statement of Work (SOW) or Change
Request (CR). The baseline for providing Ongoing Support Services (OGS) is the
functionality supported by latest release of the Invoices on Line application
for each geographic area.



2.0 Invoices – Ongoing Support (OGS), Non-Recurring Engineering (NRE) (Releases,
Change Requests) & Support.

The Supplier shall provide the Buyer with three levels of services. These
include: (1) OGS which is includes both invoice processing and invoice
archiving, (2) NRE services which include application development and
engineering changes, and (3) Support which includes providing technical
diagnostic service associated with problem determination, isolation and
resolution.


2.1
Ongoing Support (OGS)

The scope of OGS includes both the processing of invoices based upon billing
feeds provided by the Buyer to the Supplier; and archiving of processed invoices
for periods of time of 13 months and the processing of attachments based upon
attachment feeds provided by the Buyer to the Supplier.



2.1.1 Ongoing Support – Invoice Processing

The Supplier services related to invoice processing shall be invoiced to the
Buyer according to the schedule defined in Table 1.0, or as otherwise specified,
for the prior performance period’s activity or agreed to minimum if applicable,
in accordance with the pricing fee structure.


THE REST OF THIS PAGE IS INTENTIONALLY LEFT BLANK.


File: Appendix A Payments Fees September 30, 2013
Page 2 of 10

--------------------------------------------------------------------------------



Direct Insite Corp. Confidential


[table1.jpg]
 
File: Appendix A Payments Fees September 30, 2013
Page 3 of 10

--------------------------------------------------------------------------------



Direct Insite Corp. Confidential


[table2.jpg]



File: Appendix A Payments Fees September 30, 2013
Page 4 of 10

--------------------------------------------------------------------------------



Direct Insite Corp. Confidential


[table3.jpg]



Table 1.0 2014-2016 OGS Milestones and Fee Structure OGS


An invoice from the Supplier shall be considered valid if the invoice and all
necessary supporting information, identified below, are provided to the Buyer
corresponding to an authorized work order. Buyer may reject any invoices
received that do not contain all required support information. The Buyer shall
issue a “purchase order” for such services. The Buyer shall pay all valid
invoices sixty (60) calendar days from receipt of such invoice as defined in
Table 1.0. Invoices shall be submitted to Buyer electronically using either
traditional EDI transmission, Buyer’s Forms Exchange service, or as directed by
the Buyer. Supplier shall direct all invoice status inquiries to Buyer’s
Accounts Payable Customer Service Center. If exception is taken, immediately
contact Buyer’s Business Coordinator listed in Section 9.0 of this document.


Invoice Support Information

A) The number of processing transactions during the performance period.

B) The cumulative number of archived invoices (as defined in paragraph 4.0 of
this document).



File: Appendix A Payments Fees September 30, 2013
Page 5 of 10

--------------------------------------------------------------------------------



Direct Insite Corp. Confidential



C) The “Preload” of historical or previously viewed invoices – where applicable.

D) The number of payment processing transactions during the performance period
where applicable.

E) Any pre-approved miscellaneous charges with appropriate receipts.

F) Invoice processing transactions & payment processing transactions
collectively (“Transactions”).



2.1.2 Ongoing Support – Invoice Archiving
The Supplier shall archive invoices originating in all countries for a period of
13 months post the month in which the invoice is processed and presented. The
fee for archiving services is included in the monthly processing fee included in
Table 1.0 above.


2.1.2 Ongoing Support – Attachments
An attachment shall be defined as any document received from the Buyer via a
specified feed that conforms to the format and size as defined in the most
recent IOL Functional Specification. Attachments shall be presented and archived
according to the same business rules as apply to the associated invoice. The OGS
fee shall be the same as applies to Buyers Customer Presentable Invoice.


2.1.3 Percentage Increase – Volumes
In the event that the invoice volumes, attachments, e-payments or archiving in
2014-2016 exceed the volumes of 2013 by 10% or more the parties agree to
interlock and mutually adjust pricing in the 2014-2016 Appendix A Payments and
Fees for OGS.


2.1.3 Security Standard
The Supplier will adhere to the PCI DSS (Payment Card Industry Data Security
Standard) requirements and by signing this agreement the Supplier accepts that
they are responsible for the security of the cardholder data they possess.


2.2 Non-recurring engineering (NRE) services


Buyer will receive a 25% reduction of NRE services provided by Supplier as a
discount that will appear in the OGS invoice for the month immediately
subsequent to the one in which said NRE services were invoiced.


For NRE charges, Releases which are defined as projects over $75,000.00 (seventy
five thousand dollars) will be paid according to the following milestones:



Plan Phase Exit 25%

Development Phase Exit 50%

Move to Production 25%



For NRE charges that are less than $75,000.00 (seventy-five thousand dollars),
payment will be made in full upon a mutually agreed to milestone that shall be
documented as part of the Non-recurring engineering estimate provided by the
Supplier to the Buyer. If the Buyer authorizes a non-recurring engineering work
and subsequently terminates the activity prior to the final milestone, then the
Buyer and Supplier shall enter into a good faith negotiation to determine the
appropriate termination fees.


File: Appendix A Payments Fees September 30, 2013
Page 6 of 10

--------------------------------------------------------------------------------



Direct Insite Corp. Confidential


Support is provided by the Supplier as a “For-Fee” service. Level 1 Support is
defined as basic support and contact between the end-user and the provider and
includes problem identification and recording for reporting purposes. Level 2
Support is defined as system level problem determination where the resulting sub
system as having the problem is other than IOL. Level 3 Support is defined as a
Supplier responsible trouble ticket being logged against the IOL application,
the resulting problem resolution shall be the responsibility of the Supplier’s
Customer Support Team. Level 3 Support is provided under this SOW at no cost to
the Buyer. Level 1 & Level 2 Support shall be provided to the Buyer upon request
at the rate of $85.00 per hour.



3.0 Types of Users

There are nine general categories of users:


[table4.jpg]



Table 2.0 User Categories



4.0 Elements of Ongoing Support (OGS) Fee Structure

Summary of Fee Schedule: During calendar year 2014-2016, the Fee Schedule
defined in Table 1.0 shall apply with the defined Fee Structure and Terms and
Conditions. The specific Transaction and Archiving fee structure, start and end
of the performance periods, metrics to be used to verify delivery of service,
invoice dates and payments dates shall be as defined in Table 1.0. In 2014, the
monthly fee shall be for $185,342.50 (one hundred eighty-five thousand three
hundred and forty-two dollars and fifty cents) for a total annual payment and
fee of $2,224,110.00 (two million two hundred and twenty four thousand one
hundred and ten dollars). In 2015, the monthly fee shall be for $183,451.25 (one
hundred eighty-three thousand four hundred fifty-one dollars and twenty-five
cents) for a total annual payment and fee of $2,201,415.00 (two million two
hundred and one thousand four hundred and fifteen dollars). In 2016, the monthly
fee shall be for $181,560.00 (one hundred eighty-one thousand five hundred and
sixty dollars) for a total annual payment and fee of $2,178,720.00 (two million
one hundred and seventy-eight thousand seven hundred and twenty dollars).


File: Appendix A Payments Fees September 30, 2013
Page 7 of 10

--------------------------------------------------------------------------------



Direct Insite Corp. Confidential


The Supplier shall set up data hosting and storage in Europe and set up fee will
be waived. The buyer shall pay an additional OGS monthly fee ranging from $2,500
to $5,000. Buyer will notify supplier of the start date for storage which will
correspond with the monthly fee start date.


The Buyer shall use the Supplier provided Monthly Invoice Report (MIR) and/or
entitled user report, or, if requested, the Supplier shall quarterly provide the
Buyer with a list of entitled and un-entitled customers numbers such that the
Buyer can “filter” or remove un-entitled invoices from the feeds provided to the
Supplier so that volumes of invoices do not reach the penalty.


[table5.jpg]



Table 3.0 Payments and Fees – Fee Structure and Terms and Conditions



5.0 Travel Expense Guidelines:

Buyer will reimburse Supplier for travel expenses, provided they are incurred in
the performance of this Agreement and with Buyer’s prior written approval and in
accordance with the IBM Travel policy. The Buyer shall take such actions as
necessary for the Supplier to qualify for the Buyer rates through Buyer’s
corporate travel agency.



6.0 Quarterly Ongoing Planning

During calendar 2014-2016, the Buyer and the Seller shall communicate each
quarter, or other referenced period, for the term of this agreement for the
purpose of confirming the outlook for invoice presentment and archiving volumes
for the subsequent two quarters.


File: Appendix A Payments Fees September 30, 2013
Page 8 of 10

--------------------------------------------------------------------------------



Direct Insite Corp. Confidential



7.0 Document Precedence

During calendar year 2014-2016, the parties agree to the payments, fees, and
associated terms and conditions defined in this document as such shall apply to
IOL or Archiving. Such Payments, Fees and Terms shall take precedence over any
other pre-existing IOL Statements of Work or related work authorizations. The
payments, fees and terms and conditions of this document do not apply to other
work scope being performed by the Supplier for the Buyer including the Customer
Presentable Invoice (CPI) pre-bill review and attachment presentation and
archiving and processing applications.



8.0 Term and Termination

Should the Supplier or Buyer elect to terminate with or without cause the
processing of the IOL invoices using the Deliverables prior to 12/31/2016, the
Supplier or Buyer must provide the Buyer’s contact point with one hundred and
eighty days (180) written notice. During the one hundred and eighty (180) day
period both parties will negotiate in good faith any potential termination fee.
This fee will be limited to three hundred fifty thousand ($350,000) during the
period of 1/1/2014 to 12/31/2016. The term of this agreement will be extended
automatically for a successive 12 month term at the 2016 monthly fee rate unless
buyer notifies supplier in writing at least 90 days prior to the end date, by
October 1, 2016, or by any October 1st of years thereafter.



9.0 Business Coordination Contacts:

The contact point for the Buyer shall be:
Joe Choi
joec@ca.ibm.com
IOL WW Application Owner
IBM Canada
3600 Markham Building
905-216-3997


The contact for the Supplier shall be:
Matthew E. Oakes
(matthew.oakes@directinsite.com)
CEO and President
Direct Insite Corp.
500 East Broward Blvd., Suite 1550
Fort Lauderdale, FL 33394
631-873-2900


File: Appendix A Payments Fees September 30, 2013
Page 9 of 10

--------------------------------------------------------------------------------



Direct Insite Corp. Confidential



11.0 Signatures



ACCEPTED AND AGREED TO:
 
ACCEPTED AND AGREED TO:
International Business Machines Corporation
 
Direct Insite Corporation
By: /s/ Robert Bell
 
By: /s/ Matthew E. Oakes
Buyer Signature Date: 10/28/13
 
Supplier Signature Date: 10/15/2013
 
 
Matthew Ettinger Oakes
Printed Name
 
Printed Name
Procurement Professional - N
 
CEO and President
Title & Organization
 
Title & Organization
 
 
Direct Insite Corp.
Buyer Address:
1701 North Street
Endicott, NY 13760
 
 
Supplier Address:
500 East Broward Blvd., Suite 1550
Fort Lauderdale, FL 33394
 



File: Appendix A Payments Fees September 30, 2013
Page 10 of 10

 

--------------------------------------------------------------------------------

Non Technical Services Agreement
Statement of Work Amendment #_______


Agreement #4901PM0001
SOW # 4904S40326


Modify section 3.16 AVAILABILITY OF INVOICE APPLICATION as follows:


3.16 AVAILABILITY OF INVOICE APPLICATION


Supplier will provide ninety-nine and one-half percent (99.5%) availability to
use the Deliverables by Buyer and customers. The measurement criteria tool to
determine availability shall be a Supplier provided monitoring tool subject to
Buyer approval for ninety-nine and one-half percent (99.5%) availability with be
computed monthly. Supplier will provide Buyer reports to monitor availability on
a monthly basis by geography. Supplier shall net the penalty against the next
invoice due the Buyer for failure by Supplier or Third Party providers to
maintain ninety-nine and one-half percent (99.5%) availability as follows:


Outage Hours per Month
% up time
Payment from Supplier to Buyer
 
 
 
3.6 hrs
99.5%
0% of Monthly Service Fees (one hr is measurement interval
7.2 hrs
99.0%
5% of Monthly Service Fees
10.8 hrs
98.5%
7.5% of Monthly Service Fees
14.4 hrs
98.0%
15% of Monthly Service Fees



Performance levels less than 97.9% will result in a 25% reduction of the monthly
fees payable to Supplier by Buyer. Such reduction shall continue until such time
as Supplier’s performance level falls within the above grid. The availability
will be measured at the application level. If use of Supplier’s Co-location
facility / Internet Service Provider (ISP) causes a SLA violation by Supplier,
the Supplier’s responsibility for meeting the affected SLA criteria shall be the
same as listed above. Impacts to availability caused by unavailability of the
Buyer support systems such as Buyer Web Identity shall be discounted / removed
from the availability computation. “Monthly Service Fees” shall be defined in
Appendix A. Any availability calculation shall exclude times allocated to
mutually agreed to scheduled maintenance periods. Any possible degradation in
availability as a result of extended or unexpected data processing times caused
by the Buyer’s lack of advanced notification of billing feed changes (sixty 60
days see Section 2.1) shall be excluded from this SLA.


ACCEPTED AND AGREED TO:
ACCEPTED AND AGREED TO:
International Business Machines Corporation
Direct Insite Corporation
By: /s/ Robert Bell
10/28/13
By: /s/ Matthew E. Oakes
10/15/2013
Buyer Signature
   Date
Supplier Signature
   Date
Robert Bell
 
Matthew E. Oakes
 
 
 
 
 
Printed Name
Printed Name
Procurement Professional
CEO and President
Title and Organization
Title and Organization
 
 
 
 
Buyer Address:
Supplier Address:
1701 North Street
500 East Broward Blvd., Suite 1550
Endicott, NY
Fort Lauderdale, FL 33394




--------------------------------------------------------------------------------